Citation Nr: 1702910	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-42 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for service connection for radiculopathy as a manifestation of a cervical spine disability.

2.  Entitlement to service connection for radiculopathy as a manifestation of a cervical spine disability, to include as secondary to the service connected residuals of a gunshot wound to the right side and in-service parachute jumps.

3.  Entitlement to service connection for a cervical spine disability to include osteoarthritis, to include as secondary to the service connected residuals of a gunshot wound to the right side and in-service parachute jumps.

4.  Entitlement to service connection for a lumbar spine disability to include osteoarthritis, to include as secondary to the service connected residuals of a gunshot wound to the right side and in-service parachute jumps.

5.  Entitlement to service connection for residuals of a gunshot wound to the left side.

6.  Entitlement to an increased rating in excess of 10 percent for residuals of a gunshot wound to the right side.

7.  Entitlement to an increased, compensable rating for scars of the right low back.

8.  Entitlement to an earlier effective date for scars of the right low back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from July 1964 to July 1967, with additional participation in the reserves.  He has combat service as evidenced by honors to include a Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared for a videoconference Board hearing before the undersigned in September 2016; a transcript is associated with the claims file.

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  In July 2014, the Veteran indicated that he suffers from knee disabilities due to in-service parachute jumps, and during the Board hearing, he reiterated these claims.  As such, the Board refers the claims of entitlement to service connection for the bilateral knees to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection, increased rating, and earlier effective date claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for radiculopathy of the cervical spine was denied in an unappealed April 2004 rating decision.
 
2.  Evidence received since the April 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for service connection for radiculopathy of the cervical spine; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for radiculopathy as a manifestation of a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for service connection for radiculopathy of the cervical spine.  

Service connection for service connection for radiculopathy of the cervical spine, was originally denied by an April 2004 rating decision.  The Veteran did not appeal the denial.  As such, the decision is final.  

Since April 2004, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current radiculopathy of the cervical spine condition as related to his military service.  Specifically, the Veteran submitted testimony in September 2016 which constitutes lay statements which go to cervical radiculopathy as related to service or service-connected disabilities.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for service connection for radiculopathy of the cervical spine.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received; the claim of entitlement to service connection for service connection for radiculopathy of the cervical spine is reopened.


REMAND

Service Connection Claims

The Veteran has received VA examinations as to his cervical and lumbar spine conditions, however, these examinations were inadequate.  

The Veteran has stated, most recently during the Board hearing, that he believes his cervical spine and lumbar spine conditions are due to his service-connected gunshot wound residuals and/or his parachute jumps during service.  The October 2014 examiner posited a negative nexus, but did not explicitly address the Veteran's gunshot wound residuals or parachute jumps, and appeared to rely on the lack of evidence to support finding that no negative nexus existed.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The examiner also stated the Veteran suffered "no severe injury in service" despite evidence of a gunshot wound.  Further, the examiner cited language implying that the cervical and lumbar spinal conditions are preexisting conditions without explaining what, if any, evidence points to a preexisting condition.  The examiner finally stated that there was no cervical radiculopathy when the VA treatment records support that the Veteran suffers from cervical radiculopathy.

The Board also notes that the Veteran's March 1967 separation exam reflects low back pain and a March 1970 VA treatment record notes lumbar spine strain, which the VA examiner will be asked to discuss.

In regard to the claimed residuals of a gunshot wound to the left side, the Veteran has stated in a January 2009 statement that his left side was wounded during service.  A VA examination is required to determine the nature and etiology of any residual injuries from a left side wound.

Increased Rating Claims

In regard to an increased rating for scars of the right low back, the Veteran's October 2014 VA examination reflects that the Veteran's scars are not painful or unstable.  During the September 2016 Board hearing, the Veteran testified his scars and scar tissue are painful and unstable.  As such, there is evidence of worsening that warrants a new VA examination as to skin.

In regard to an increased rating in excess of 10 percent for residuals of a gunshot wound to the right side, the Veteran testified at the Board hearing that he believes his gunshot wound residuals extend to his lower back.  A VA examination as to the low back is being ordered as explained above, and the examiner will be asked to address the Veteran's contentions that the residuals of the gunshot wound extend to his low back. 

Earlier Effective Date

The Veteran requests an earlier effective date for his scars of the right low back, stating that service connection should be granted from December 1994, when VA first granted service connection for gunshot wound residuals of the right side.

The record does not contain the Veteran's claim for service connection for gunshot wound residuals of the right side.  A December 2003 note from the RO indicates that the Veteran's claims file was lost and reconstructed.  Therefore, the Board requires a search be conducted for any missing records, to include the Veteran's claim for service connection for gunshot wound residuals of the right side and all development related to that claim.

Records Request

The record contains reference to an etiology report by Dr. Kim, a private examiner.  The Veteran stated during the Board hearing he believed he had lost the report, however, the Veteran is asked to provide authorization for VA to attempt to locate the report.

In a May 2002 release form, the Veteran stated that he received treatment from the Hines, Illinois VAMC from 1968 for a bullet wound and back condition.  In his Board hearing, the Veteran stated he continues to receive treatment at the Hines, VAMC.  The record contains treatment records from the Hines, VAMC from November 1969 and February 2002 to October 2014 only.  The Board requests an inquiry to ensure there are no missing VA treatment records from the Hines, Illinois VAMC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all VA treatment records with the claims file, with particular attention to the Hines, Illinois VAMC, to include records prior to February 2002 and after October 2014.

2.  Request authorization from the Veteran for any private treatment records, to include a private report by Dr. Kim.

3.  A December 2003 note from the RO indicates that the Veteran's claims file was lost and reconstructed.  Conduct a search for any part of the claims file that is lost, to include the Veteran's original claim for service connection for gunshot wound residuals of the right side and all development related to that claim.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's 1) lumbar spine disability; 2) cervical spine disability, 3) cervical radiculopathy, and 4) wound to his left side.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should:

(a)  State all diagnoses pertaining to the Veteran's claimed 1) lumbar spine disability; 2) cervical spine disability, 3) cervical radiculopathy, and 4) wound to his left side.  

(b)  With respect to each disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge, and, whether it is at least as likely as not that each disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA.

The term "aggravation" means a chronic increase in the claimed disability; as contrasted to a temporary worsening of symptoms.  

Please discuss the Veteran's statement that his parachute jumps during service caused his cervical and lumbar spine disabilities, and radiculopathy.

Please discuss the Veteran's March 1967 separation exam which reflects low back pain and a March 1970 VA treatment record notes lumbar spine strain.

(c) For all diagnoses as to the 1) lumbar spine disability; 2) cervical spine disability, and 3) cervical radiculopathy, state whether it is at least as likely as not that they were caused or have been permanently aggravated by the Veteran's service-connected gunshot wound to the right side.

The examiner should provide a complete rationale for any opinion provided.  

5.  After the above is complete, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected scars of the right low back.  

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The VA examination report should include the criteria necessary to rate the disability on appeal.

Particularly, the examiner is requested to consider the Veteran's lay statements that his scar is painful and unstable.

The examiner should provide a complete rationale for any opinion provided.  

6.  After the above is complete, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected residuals of a gunshot wound to the right side.  

The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The VA examination report should include the criteria necessary to rate the disability on appeal.

Particularly, the examiner is requested to consider the Veteran's lay statements that the residuals of the gunshot wound extend to his low back.

The examiner should provide a complete rationale for any opinion provided.  

7.  After the above is completed, the RO or AMC review the evidence and readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


